Reese, J.
delivered the opinion of the court.
This is an action of debt. It was tried in the circuit court below on the first day of the term, being number fifty-four on the docket, and no preceding case having been disposed of. It was admitted by the counsel for the defendant, and by the defendant himself, who was "in court, that there was no defence against the action.
It appears from proof heard at the time by the court, that the practice had for some time been to call over the docket on the first day of the term, and to dispose of such cases as were without defence and unlitigated. This practice seems, however, not to have been at all times uniform. It is objected here, that the adoption of the practice in question has deprived the defendant of the delay which he would have obtained by the regular and consecutive trial of the cases according to their order of place upon the docket. But if this be to him a loss, it is not an injury. It is essential to the proper conduct and disposal of public business, and to the successful administration of justice, that the circuit court should possess and exercise the power of determining the course and order of their proceedings. Their discretion in matters of this discription may be subject to the revision of this court, but it will be in cases where the discretion has been *489so exercised as the judgment. probably to have produced injury. We affirm
Judgment affirmed.